    Case 20-30608          Doc 77          Filed 06/19/20 Entered 06/19/20 16:30:38                    Desc Main
                                             Document Page 1 of 1

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              June 19 2020


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                        _____________________________
                                                                                                 J. Craig Whitley
                                                                                          United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

In Re:                                                 )
                                                       )         Bankruptcy Case No. 20-30608
ALDRICH PUMP LLC, et al.,1                             )
                                                       )         (Joint Administration Requested)
                                                       )
                            Debtors.                   )         Chapter 11
                                                       )

                  ORDER GRANTING EX PARTE MOTION FOR ADMISSION
                         PRO HAC VICE OF PHILLIP S. PAVLICK

        THIS MATTER came on before the Court upon the Ex Parte Motion for Admission Pro
Hac Vice of Phillip S. Pavlick, pursuant to Local Rule 2090-1(c). The Court having considered
the request and the representations of Movant, the Court finds that the relief requested should be
granted; therefore, it is

       ORDERED that Phillip S. Pavlick is authorized to appear as co-counsel on behalf of
Trane Technologies Company LLC and Trane U.S. Inc. in the above-captioned proceeding.


This Order has been signed                                                United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.




1
  The Debtors are the following entities (the last for digits of their respective taxpayer identification numbers follows
in parenthesis): Aldrich Pump LLC (2290) and Murray Boiler LLC (0679). The Debtors’ address is 800-E Beaty
Street, Davidson, North Carolina 28036.


ME1 33649684v.1
